Citation Nr: 0618640	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  02-06 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tendonitis of the 
shoulders and arms (to include left and right shoulders, left 
and right elbows, and left and right wrists).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active service from October 1968 to July 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of October 2001 rendered by 
the St. Louis, Missouri, Regional Office (RO), of the 
Department of Veterans Affairs (VA).  That rating action 
concluded that the veteran had not submitted evidence 
sufficient to reopen his claim.  The veteran was notified of 
that decision and he appealed to the Board.  Upon further 
review, the Board concluded that the veteran had indeed 
submitted new and material evidence, and in a Decision/Remand 
dated December 2003, it reopened the veteran's claim.  
Following that action, the Board remanded the claim for the 
purpose of obtaining additional medical treatment records and 
for the performance of a medical examination of the veteran 
in order to determine the etiology of his claims 
disabilities.  The claim has since been returned to the Board 
for review.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The veteran's service medical records do show treatment 
for the residuals of a fall.

3.  The recent VA and private medical records do show that 
the veteran now suffers from disabilities affecting the 
shoulders and arms.

4.  However, that same medical evidence does not 
etiologically link the veteran's current disabilities of the 
shoulders and arms with the veteran's military service or any 
incident therein.  



CONCLUSION OF LAW

Disabilities of the shoulders and arms were not incurred in 
or aggravated by active service or the result of a service- 
connected disorder.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1) (2005).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).
.
VA satisfied its duty to notify by means of letters issued 
after the Board reopened the veteran's claim.  These letters 
were sent by the Appeals Management Center (AMC) in May 2004 
and January 2006.  Both letters were issued after the agency 
of original jurisdiction (AOJ) [the Board] issued its 
decision on the issue now before it.  Those letters informed 
the appellant of what evidence was required to substantiate 
the claim service connection, and of his, and VA's, 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.

Despite the fact that the notice with respect to service 
connection was provided to the veteran after the initial AOJ 
decision, the Board finds that there was a "lack of 
prejudice from improper timing of the notice."  That is, in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the US Court 
of Appeals for Veterans Claims, hereinafter the Court, held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on a claim for VA benefits.  The 
Court acknowledged in Pelegrini that where, as here, the § 
5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

The Board further observes that the appellant was notified of 
the information necessary to substantiate his claim by means 
of the discussions in the original rating decision, the 
statement of the case (SOC), the supplemental statement of 
the case (SSOC), and the Board's Decision/Remand of December 
2003.  In each instance, the VA has discussed what the 
appellant needed to present in the form of evidence that 
would allow for him to succeed with his appeal.  

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.  

The Board, and the VA, has fulfilled its duty to assist.  In 
this instance, the VA obtained the veteran's available 
medical treatment records, including requesting any treatment 
records from the various facilities the veteran has been 
treated, and those other records that the VA was made aware 
thereof.  Moreover, the veteran informed the VA that he was 
in receipt of Social Security Administration (SSA) benefits, 
and those records have been obtained and included in the 
claims folder.  As such, the VA obtained the necessary 
requisite records and they have been included in the claims 
folder, available for review.  Given the foregoing, the Board 
finds that the VA has substantially complied with the duty to 
procure the necessary medical and personnel records. 

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2005).  The record reflects neurological and 
orthopedic examinations of the veteran were performed most 
recently in January 2006.  These examinations were done so 
that the Board would have an adequate medical representation 
of the veteran's disabilities.  These examinations were also 
performed so that the Board would have opinions concerning 
the etiology of the veteran's claimed disorders of the arms 
and shoulders.  Those records have been obtained and included 
in the claims folder so that they could be reviewed as 
necessary.  

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The veteran was originally scheduled to provide 
testimony before the Board but he subsequently cancelled that 
hearing.  The appellant was given notice that the VA would 
help him obtain evidence but that it was up to the appellant 
to inform the VA of that evidence.  During the course of this 
appeal, the appellant and his accredited representative have 
proffered documents and statements in support of the 
appellant's claim.  It seems clear that the VA has given the 
appellant every opportunity to express his opinions with 
respect to the issue now before the Board and the VA has 
obtained all known documents that would substantiate the 
appellant's assertions. 

Given the foregoing, the Board finds that the Appeals 
Management Center (AMC) has substantially complied with the 
duty to procure the necessary medical and personnel records 
and the Board's development instructions in the Board's 
Decision/Remand of December 2003.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where the Board's 
remand instructions were substantially complied with), aff'd, 
Dyment v. Principi, 287 F.3d 1377 (2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.  To 
explain it a different way, notice as to the assignment of an 
effective date is not required because the claim for service 
connection is being denied at this time and no effective date 
is being set.  Hence, the veteran is not prejudiced by the 
lack of this element of notice. 

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the appellant 
is not prejudiced by the Board's consideration of his claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing service connection claims.  He has been 
advised of the evidence considered in connection with his 
appeal and what information VA and the appellant would 
provide.  He has been told what the VA would do to assist him 
with his claim and the VA has obtained all documents it has 
notice thereof that would assist in the adjudication of the 
appellant's claim.  Thus, the Board finds that there has been 
no prejudice to the appellant that would warrant further 
notification or development.  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131 (West 2002) and 
38 C.F.R. § 3.303(b) (2005), service connection may be 
awarded for a "chronic" condition when:  (1) a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307) 
and the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v 
Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2005).  The Court has 
held that when aggravation of a veteran's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

The Court has further determined that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

In 1969, while on maneuvers, the veteran was thrown from a 
personnel carrier.  Per the veteran, he injured both of his 
shoulders and arms.  Although the veteran claims that he 
received treatment for the injuries while in service, the 
service medical records are negative for any indication of 
said treatment.  It is further noted that the veteran's 
discharge physical was negative for any complaints or 
findings indicative of tendonitis of the shoulders, elbows, 
and wrists.  

Following the veteran's discharge from the US Army, he did 
not immediately file for VA compensation benefits for any 
residuals of injuries to the shoulders, elbows, and wrists.  
It was not until the late 1990s that the veteran submitted a 
claim - over 25 years after his discharge.  The veteran has 
maintained that he continued to suffer from pain and 
discomfort since after the accident and that he just coped 
with the inconvenience.  However, as he has gotten older, he 
contends that the pain and restrictions have become more 
disabling.  Hence, he has come before the VA asking for 
compensation benefits.  

Recent VA medical treatment records confirm the veteran's 
assertions that he now suffers from tendonitis of the 
shoulders, elbows, and wrists.  However, those same records 
do not etiologically link his condition with his military 
service.  Instead, the examiners have suggested and opined 
that the condition is due to the veteran's long years working 
as a concrete worker.  

In order to obtain a clearer picture of the veteran's claimed 
disabilities and the etiology of said disorders, the veteran 
underwent VA neurological and orthopedic examinations in 
January 2006.  The neurologist found that while the veteran 
complained of pain and discomfort in his upper extremities 
and shoulders, a neurological deficit could not be found.  
The orthopedic examiner did confirm a diagnosis of 
"generalized tendonitis shoulders, elbows, and wrists 
bilaterally" along with degenerative joint disease of the 
shoulders.  However, the examiner concluded that the found 
disabilities were related or secondary to the veteran's 
laboring occupation vice his active duty.  

As reported earlier, the veteran's SSA records used to award 
SSA benefits were obtained and included in the claims folder.  
While these records do show treatment for various conditions, 
disabilities, and disorders, they do not provide an 
etiological opinion with respect to his claimed disabilities.  
It is of note to point out that the veteran did not assert 
before the SSA that any of his disabilities were related to 
or etiologically linked to his military service.  

Notwithstanding the lack of supporting medical evidence, the 
veteran has continued to assert that he suffers from 
tendonitis of the shoulders, elbows, and wrists, and that 
these conditions are the result of or were caused by an 
injury during his military service.  Unfortunately, the 
veteran's assertions are the only positive evidence in 
support of his claim.  That is, the claims folder is negative 
for any medical evidence, either from a private doctor or a 
VA physician, which would relate the veteran's current 
disabilities with the veteran's service.   

Hence, the Board is left with the contentions made by the 
veteran.  These statements were undoubtedly made in good 
faith; however, the veteran is not a doctor nor has he 
undergone medical training.  A lay person is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  However, that same lay person is competent 
to provide evidence on the occurrence of observable symptoms 
during and following service.  If the claimed disability is 
manifested by observable symptoms, lay evidence of 
symptomatology may be adequate to show the nexus between the 
current disability and the in-service disease or injury.  
Nevertheless, medical evidence is required to show a 
relationship between the reported symptomatology and the 
current disability, unless the relationship is one to which a 
lay person's observations are competent.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).

In this instance, the veteran is competent to say that that 
he may be suffering from pain and restriction of movement of 
the shoulders, wrists, and elbows.  However, he is not 
competent to say that he has an actual disability that is 
related to his service or an incident that may, or may not, 
have occurred during his service in the US Army.  In other 
words, there is no indication that he possesses the requisite 
medical knowledge or education to render a probative opinion 
involving medical diagnosis or medical causation.  See 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  While it is true that the 
veteran now suffers from tendonitis of the shoulders, wrists, 
and elbows, medical evidence positively and conclusively 
etiologically linking this condition with the veteran's 
military service has not been presented.  Moreover, there is 
no evidence showing that the current disability began while 
the veteran was in service.  Instead, the evidence indicates 
that the veteran's tendonitis did not begin exhibiting 
symptoms and manifestations until well after the veteran was 
discharged from service.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit of 
the doubt rule.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2005).  The veteran's claim is thus denied.


ORDER

Entitlement to service connection for tendonitis of the 
shoulders and arms is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


